             Case 2:20-cr-00134-JAM Document 113 Filed 03/05/21 Page 1 of 2


     Malcolm Segal, SBN 075481
 1   Emily E. Doringer, SBN 208727
 2   SEGAL & ASSOCIATES, PC
     400 Capitol Mall, Suite 2550
 3   Sacramento, CA 95814
     Telephone: (916) 441-0886
 4   Facsimile: (916) 475-1231
     msegal@segal-pc.com
 5
 6   Thomas A. Johnson, SBN 119203
     Law Office of Thomas A. Johnson
 7   400 Capitol Mall, Suite 2560
     Sacramento, CA 95814
 8   Telephone: (916) 442-4022
     taj@tomjohnsonlaw.com
 9
10   Patrick Wong, SBN 241740
     Patrick Wong, Esq.
11   145 El Camino Real
     Menlo Park, CA 94025-5234
12   Telephone: (650) 391-5366
     Facsimile: (650) 352-3562
13   patrick@wong.law
14
     Attorneys for Juan Tang
15                       IN THE UNITED STATES DISTRICT COURT
16
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
17
18                                              )
     UNITED STATES OF AMERICA,                  )   Case No.: 2:20-cr-00134-JAM
19                                              )
                  Plaintiff,                    )   STIPULATION AND ORDER FOR
20                                              )   MODIFICATION OF CONDITIONS OF
           vs.                                  )   RELEASE
21                                              )
                                                )
22   JUAN TANG,                                 )
                                                )
23                Defendant.                    )
                                                )
24                                              )
25
26         IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
27   conditions of release for Juan Tang are modified as follows:
28


                                                                                  -1–
             Case 2:20-cr-00134-JAM Document 113 Filed 03/05/21 Page 2 of 2



 1          Monday through Friday from 10:00 a.m. to 11:00 a.m., Defendant may go on a
 2   walk and must be accompanied by her third-party custodian or her third-party custodian’s
 3   wife; however, and she must remain within a one-mile radius of your home.
 4          . A copy of the amended conditions of release have been included and labeled
 5   Exhibit A.
 6          Heiko Coppola, Assistant United States Attorney, and Thomas A. Johnson,
 7   Malcolm Segal and Patrick Wong, attorneys for Juan Tang, agree to this additional
 8   condition of release. All other previously ordered conditions of release remain in full
 9   force and effect
10
11   IT IS SO STIPULATED.
12
13   Dated: March 3, 2021                                    /s/ Thomas A. Johnson
                                                             THOMAS A. JOHNSON
14                                                           Attorney for Juan Tang
15
     Dated: March 3, 2021                                    /s/ Malcolm Segal
16                                                           MALCOLM SEGAL
                                                             Attorney for Juan Tang
17
18                                                           PHILLIP A. TALBERT
                                                             Acting United States Attorney
19
20   Dated: March 3, 2021                                    /s/ Heiko Coppola
                                                             HEIKO COPPOLA
21                                                           Assistant U.S. Attorney
22                                            ORDER
23          IT IS SO FOUND AND ORDERED.
24
     Dated: March 5, 2021
25
26
27
28


                                                                                               -2–
